Citation Nr: 1814033	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  06-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right retropatellar pain syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent for status post compression fracture T-7 prior to November 26, 2014, and in excess of 20 percent thereafter.

4. Entitlement to an initial rating in excess of 10 percent for residuals of a closed head injury with occipital fracture from August 11, 2004, to March 11, 2017.

5.  Entitlement to an initial rating in excess of 30 percent for post concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury with occipital fracture, from August 11, 2004, to March 11, 2007.

6.  Entitlement to a rating in excess of 40 percent for mild neurocognitive disorder with unspecified anxiety disorder for the period beginning March 11, 2017.
REPRESENTATION

Appellant represented by:	Veterans of the Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2011, a rating decision increased the Veteran's right knee disability evaluation to 10 percent, as of the August 11, 2004, grant of service connection.  In July 2012, a rating decision assigned a 30 percent rating for the Veteran's post concussive syndrome as of the August 11, 2004, grant of service connection.  In July 2017, a rating decision recharacterized the Veteran's prior evaluations for his service-connected closed head injury and the residuals there of, granting service connection for a mild neurocognitive disorder with unspecified anxiety disorder and assigning a 40 percent evaluation as of March 11,2017.  The July 2017 rating decision combined the Veteran's previous evaluations for residuals of a closed head injury (evaluated at 10 percent) and post concussive syndrome (evaluated at 30 percent) and discontinued those evaluations as of March 11, 2017, the date of the grant of service connection for the mild neurocognitive disorder.  The Board notes, however, that none of the aforementioned awards represented a total grant of benefits sought on appeal, and, as such, the claims for increase of those evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a sleep disorder and an initial rating in excess of 10 percent for status post compression fracture T-7prior to November 26, 2014, and in excess of 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran's right knee retropatellar pain syndrome has been manifested by subjective complaints of pain and objective findings of no limitation of extension and flexion limited at most to 105 degrees.  There is no evidence of ankylosis.

2.  For the period prior to October 23, 2008, the Veteran's residuals of a closed head injury with occipital fracture were manifested by subjective complaints, but not multi-infarct dementia.

3.  For the period from October 23, 2008, to March 11, 2017, the Veteran's residuals of a closed head injury with occipital fracture were manifested by at most facet 2 level impairments.

4.  For the period from August 11, 2008, to March 11, 2017, the Veteran's post concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury with occipital fracture, more closely approximated a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  For the period beginning March 11, 2017, the Veteran's neurocognitive disorder with unspecified anxiety disorder was manifested by at most facet 3 level impairments.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee retropatellar pain syndrome are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  For the period prior to October 23, 2008, the criteria for the assignment of an evaluation in excess of 10 percent for residuals of a closed head injury with occipital fracture have not been met.  38 U.S.C. §§ 1155, 5107(b) (2007); 38 C.F.R. §§ 4.7, 4.124a, DC 8045 (2007).

3.  For the period from October 23, 2008, to March 11, 2017, the criteria for an evaluation of 40 percent, but no higher, for residuals of a closed head injury with occipital fracture have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.124a, DC 8045 (2017).

4.  For the period from August 11, 2004, to March 11, 2017, the criteria for an evaluation in excess of 30 percent for post concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury with occipital fracture, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9304 (2017).

5.  For the period beginning March 11, 2017, the criteria for an evaluation of 70 percent, but no higher, for neurocognitive disorder with unspecified anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.124a, 4.130, DCs 9434- 8045 (2017). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

Initial Rating Increase for Right Knee

The Veteran's right knee retropatellar pain syndrome was assigned a 10 percent rating since August 11, 2004, under DC 5260.  38 C.F.R. § 4.71a.  The Veteran contends his right knee retropatellar pain syndrome is worse than his assigned evaluation reflects.  

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2017).

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II..

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.45, consideration must be given to weakened movement, premature or excess fatigability and incoordination.  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A January 2004 military medical examination reported that the Veteran complained of right knee pain.  The Veteran reported gradual onset of pain in his right knee beginning three years prior.  He reported that he could perform unlimited walking without difficulty.  His posture and gait were noted to be normal.  Upon examination, he had full range of motion.  There was no crepitus, erythema, warmth, or edema.  He had full weight-bearing and a non-antalgic gait.  His muscle strength was normal and was able to bear weight on one foot, walk on his toes, walk on his heels, and tandem walk.  He was diagnosed with retropatellar pain syndrome.  His functional impairment was noted to have increased pain with weight-bearing, but no decrease in range of motion.  

In March 2006, a private medical record indicated the Veteran had been experiencing right knee pain since his military service.  He reported knee pain with long walks and standing.  There was no swelling noted.  His walking was noted to be free and fluent.  His extension/flexion was to 5 degrees and 140 degrees.  

In June 2009 a VA examination showed the Veteran to have a normal gait.  He had no obvious limp.  A sonogram of both knees noted no effusion on either side.  No degenerative changes were noted.  His extension and flexion on active and passive motion was 0 to 135 degrees active and 0 to 140 degrees passive.  Pain was noted after bending 125 degrees to the right.

In June 2012, a VA examination indicated the Veteran's right knee complaints had not changed since his June 2009 examination.  He reported that climbing stairs elicited the most pain.  He limited his walking distance to 3 miles.  His average pain level was 3 out of 10.  He reported slight swelling, but denied giving out or locking.  His function was reported as satisfactory.  Significant pressure pain (5/10) over the attachment of the quadriceps tendon and slight audible and palpable sand rubbing crepitation during the functional testing of the femoropatellar groove were found.  His extension/flexion was 0 to 134 degrees. An X-ray did not indicate any degenerative findings.  

A September 2016 VA examination found the Veteran to have right knee retropatellar pain syndrome.  The Veteran reported that he started to have more pain in the right knee in the prior year.  It was very painful with going up or down stairs, and when he was up on his feet for a prolonged period of time.  The pain was located behind his kneecap.  He reported flare-ups as increased pain or several days after strenuous activity and that he had difficulty with running, climbing, and squatting activities.  His range of motion was extension and flexion from 0 to 105 degrees.  His range of motion did not contribute to functional loss.  Flexion was noted to cause pain in the sub-patellar region which was consistent with his diagnosis.  There was no evidence of pain with weight-bearing or crepitus.  The Veteran was able to perform repetitive testing after three repetitions and had no functional or range of motion loss after such testing.  Pain was found to significantly limit functional ability with repeated use over a period of time, but it was not able to be described in additional loss of range of motion.  Pain was also found to limit functional ability with flare-ups, but it was noted that pain with flare-ups did not result in further loss of range of motion.  Additional factors contributing to disability were less movement than normal, disturbance of locomotion, and interference with standing.  The Veteran did not have muscle atrophy or loss of muscle strength.  No ankylosis was found.  Joint stability was normal.  

Considering the foregoing, the Board finds that a rating of 10 percent for the Veteran's right knee disability is the highest rating warranted for consideration of any limitation of motion, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this regard, and as noted above, the Veteran's right knee has shown either normal range of motion or motion limited to the minimal compensable standard since his grant of service connection.  In March 2006 and June 2012 the Veteran had normal or almost (extension to 134 degrees) normal range of motion.  Throughout the course of his appeal, the Veteran's extension was near normal and did not reach a point, based on range of motion alone, the rating schedule would award compensation.  Furthermore, though there was pain on use and with walking or strenuous activity, the Veteran's functional impact via difficulty in standing or walking for long periods of time and his limitations of use are not such to warrant more than the aforementioned minimum compensable rating.  The Veteran was able to perform repetitive testing without additional loss of function or range of motion in his September 2016 VA examination.  As such, a rating in excess of 10 percent is not warranted as the Veteran does not have symptoms which would support such a finding.  Other than the Veteran's painful motion and use, there is no objective symptomology or limitation which would warrant a rating in excess of 10 percent since the grant of service connection.

While the Board is aware of the Veteran's complaints of pain, stiffness, and weakness, those symptoms are not shown by competent, objective evidence to be so disabling as to warrant the next higher 20 percent rating for limitation of flexion or extension under DCs 5260 or 5261.  In this case, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that a higher rating was warranted under Diagnostic Code 5260 and/or Diagnostic Code 5261.  Mitchell v. Shinseki, 25 Vet. App. 32   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 ).

The Board finds the June 2009, June 2012, and September 2016 VA examiners' medical opinions and findings highly probative to the issue of the severity of the Veteran's right knee disability.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions and findings.  As such, the Board accords the VA examination findings great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his functional capacity is limited beyond what is set forth in his current rating.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses - such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a knee disability and the determination of the range of motion of the knee require medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who examined him and who made pertinent clinical findings in conjunction with the examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected knee disability.  As the Veteran's knee disability did not result in ankylosis, instability or other impairment, semilunar cartilage injury, impairment of the tibia and fibula, or genu recurvatum, DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  Additionally, there is no evidence that the Veteran has any degenerative changes of the right knee, thus DCs 5003 is also inapplicable.  

In sum, the claims file does not contain competent and credible evidence that the Veteran's right knee warrants an initial rating in excess of 10 percent.

INCREASE FOR HEAD INJURY RESIDUALS

A. Factual Background

A January 2004 VA examination noted that the Veteran had sustained a severe head injury while in-service.  The exact mechanism of injury was unknown, though a fall was suspected.  The Veteran reported that he did not know or recall what happened to him - his last memory was of walking through the motor pool.  He was later found with an altered mental state and level of consciousness.  He was diagnosed with post-concussive syndrome, status post-closed head injury with occipital fracture.  

In May 2007, a private medical record indicated the Veteran presented with significant speech dysfunction, impaired memory, headaches, dizziness, fatigue, irritability, and anger.  The most severe of his symptomology was noted to be his speech dysfunction.  The examiner noted that the Veteran had five of the six of the essential symptoms of dysthymic disorder.  His memory impairment was noted to be significant, which posed daily problems at home and at work.  He had difficulty making decisions and feelings of hopelessness.  His daily levels of stress were noted to be significantly high and impacted his occupational and family functioning.  His GAF score was 50, which was noted to represent serious impairment in social occupational functioning.  

In June 2009, a VA examination found the Veteran to have suffered a stage II traumatic brain injury.  He reported stuttering since his accident.  He also reported that he is easily upset, and screamed at his family more frequently.  Upon examination, his neurological findings showed normal cranial findings, visual fields were free, and no sensation disturbance of the face was present.  Upon examination, there was significant stuttering.  In the further course of the examination there were repeated instances of relatively elevated psychomotor function, with swinging of the legs or fidgeting.  In terms of mood, the Veteran did not appear reduced, rather his affect was tense, with impulses well controlled.  With regard to his symptoms,  he was noted to appear rather indifferent.  No mental deficits were able to be identified in the scope of the interview.  In the course of the around one hour talk, there were no signs of exhaustion.  The Veteran's wife reported that the Veteran's forgetfulness had been in the foreground since the accident.  She reported that he forgot things within 5 minutes of being told.  She reported he did not have stuttering prior to his accident.  She reported that he also had trouble coming up with words since the accident, and had a fluctuating mood.  She described her husband as being another child at home.  The examiner diagnosed the Veteran with mild organic brain syndrome after bifrontal cerebral concussion as a result of a traumatic brain injury (TBI) in 2002.  The examiner stated the Veteran was limited in his reduced adaptability, drive reduction, and diminished psychosocial stamina.  The examiner estimated that based on the performance restrictions, the Veteran's remaining residual performance capacity on the GAF scale of 70 percent.  

In June 2012, a VA examination indicated the Veteran had a CT in February 2012 which showed a brain injury consistent with bilateral, frontal post-traumatic contusion and defect.  He reported that since the accident he began to stutter again, something that he had not done since childhood.  In addition, his short memory was damaged and he as a rule very quickly forgot newly learned items and some locations.  Damage to the long term memory was also noted.  He could no longer remember some of the names of people that he had already know before the accident.  Likewise, he could no longer remember specific places that he had already visited once.  The Veteran also stated he suffered from depression, which began after the accident.  He stated his self-worth significantly sunk since the accident and he had a negative outlook on the future and his environment.  He additionally reported sleep disturbance and an increase in his anger.  He reported he attended weekly psychotherapy sessions since 2004.  Upon examination, his concentration problems were apparent and disturbed a bit.  No impairment in consciousness was able to be confirmed.  The examiner indicated that the Veteran's diagnosis was TBI with prolonged loss of consciousness, language or speech deficit, frontal lobe and executive function deficit, anxiety or depressive symptoms, and a mood disorder due to a general medical condition.  

In September 2016, a VA examination indicated the Veteran had a TBI in 2002.  Since that time, the Veteran reported difficulty with headaches, memory and concentration, and a speech impediment.  His treatment included physical and occupational therapy.  He was not on continuous medication.  His memory loss was noted to be mild, such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items.  His attention, concentration, or executive function was also noted to be mildly impaired, but without objective evidence on testing.  His judgement was noted to be mildly impaired.  His social interaction was routinely appropriate and his was always orientated to time, place, person, and situation.  His motor activity was normal.  His visual spatial orientation was noted to be mildly impaired, and he stated he would get lost easily.  He was found to have three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family or other close relationships insofar as his reporting that he had persistent problems with headaches, insomnia, anxiety, which sometimes interfered with his ability to work.  He had one or more neurobehavioral effects which occasionally interfered with work place interaction or social interaction, but did not preclude them due to mild symptoms such as getting angry easily.  His comprehension or expression or both of spoken or written word was occasionally impaired due to his speech impediment.  His TBI residual symptoms were found to be speech and headaches.  His TBI did affect his ability to do many types of work, with his loss of ability to concentrate for prolonged periods making many activities difficult.  

In March 2017, a mental health VA examination noted the Veteran to have been diagnosed with an unspecified anxiety disorder, sleep disturbance, and a mild neurocognitive disorder.  It was noted that symptoms of mental health conditions, medical conditions, and TBI can have overlapping, co-mingled and mutually aggravating symptoms.  The memory difficulties reported by the Veteran, however, were found to be more likely than not related to the mild neurocognitive disorder; the irritability was more likely than not attributable to the TBI (rather than an anxiety condition), and the sleep impairment and worry were more likely than not attributable to the anxiety condition.  His was found to have occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He reported that some days he woke up and did not want to get out of bed, which had been ongoing for the prior 2-3 years.  He reported always feeling worried about his job and his family.  He indicated that his employer was aware of his condition and stated that his co-workers were also aware of his irritability and mood changes. He did not consider his co-workers to be friends, however, except for the one person who worked in the kitchen with him.  He reported feeling overwhelmed.  He stated he had a lot of irritability ongoing since his accident.  He also indicated he had on-going sleep disturbance.  His symptoms were found to be anxiety and chronic sleep impairment.  The examiner stated that she was not able to opine on the Veteran's neurological and psychological functioning, but that in regards to his anxiety, the Veteran reported ongoing anxiety symptoms with disturbance of sleep.  The examiner noted that the Veteran had not had a previous examination for any mental disorders and that the Veteran did not report sufficient depressive symptoms to warrant a diagnosis.  The examiner opined that the Veteran's symptoms were more suggestive of anxious distress.  

In March 2017, a VA examination determined the Veteran to have mild cognitive impairment.  He was found to be fully oriented, formal thinking, long-winded, and circuitous.  He had difficulties finding words and showed a slow speech with sometimes stuttering.  He did not have signs of apraxia or early signs of dementia.  His perception was not altered.  The conclusion was a mild cognitive impairment.  The residuals of TBI were noted to have impact on all mental functioning, especially finding words, memory recall, and abstract thinking, flattened affect.  

B.  Residuals of a Closed Head Injury with Occipital Fracture 

The Veteran's residuals of a closed head injury with occipital fracture were assigned a 10 percent rating as of the date of service connection, August 11, 2004, to March 11, 2017, under DC 8045.  The protocol for head injuries (now described as TBIs) was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note  (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).  As the Veteran's claims for an increased rating for the residuals of his closed head injury comprise both period prior and subsequent to the 2008 regulation change, the Board will address each period separately.

1.  For the Period Prior to October 23, 2008

Under the previous regulations, DC 8045 provided for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2007).  Purely neurological disabilities were rated under the applicable DC.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, were rated at 10 percent and no more under DC 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under DC 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

Thus for the period prior to October 23, 2008, the Veteran's 10 percent rating was the maximum allowed rating under DC 8045 as a higher rating under DC 8045 explicitly required a diagnosis of multi-infarct dementia.  38 C.F.R. § 4.124a , DC 8045 (2007).  Here, the Veteran has not alleged, and the medical evidence of record does not reveal, a diagnosis of multi-infarct dementia.  Thus, the Veteran was in receipt of the maximum allowed rating under DC 8045 for residuals of a closed head injury with occipital fracture for the period prior to October 23, 2008.  

In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected residuals of a closed head injury with occipital fracture prior to October 23, 2010.  However, no additional symptomology was found or noted by health care providers in this case to warrant such an evaluation.  For example, review of the evidence reflects that the Veteran has a diagnosis of headaches linked to head trauma in service.  However, he has not been diagnosed with migraine headaches, thus DC 8100 is inapplicable.  Additionally, there has been no finding the Veteran suffered from tics, a convulsive state, or other neurological defect which would warrant a separate award pursuant to DCs 8104, 8105, 8406, 8407, 8408.  

Given the above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8045 (2007).  At no point has the Veteran ever received a diagnosis of multi-infarct dementia.  As such, a rating in excess of 10 percent for brain disease due to trauma is not assignable; as is specifically written in DC 8045 (2007).  The maximum available schedular rating prior to October 2008 was 10 percent, which is the rate that the Veteran was assigned prior to October 23, 2008.  As a result, no higher rating pursuant to DC 8045 is available for the Veteran prior to October 23, 2008.  See 38 U.S.C. § 5110(g).

2.  For the Period from October 23, 2008, to March 11, 2017

The criteria pertaining to residuals of TBI under DC 8045, effective from October 23, 2008, provide that residuals of TBI involve three main areas of dysfunction: (1) cognitive; (2) emotional/behavioral; and (3) physical and that such disability will be rated based upon the three main areas.  The criteria also provide that when there is a separate disability residual with a distinct diagnosis that may be evaluated under another DC, a separate rating may be assigned even if the symptoms are subjective. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table  

Emotional/behavioral dysfunction is evaluated under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The Board notes that the Veteran was also separately service-connected for anxiety and depression associated with his TBI with an evaluation of 30 percent under DC 9304 during this period.

Physical/neurological dysfunction is evaluated on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The evaluation of cognitive impairment contains 10 facets of TBI related to cognitive impairment and subjective symptoms.  Each facet is to be assigned a number ranging from 0 to 3 and a level 5, which is total impairment.  Zero (0) represents a normal finding.  When there is no 'total' facet finding, the rater is to assign the overall percentage evaluation based on the level of the highest facet. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. 

DC 8045 makes clear that "[i]f no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet."

Pursuant to DC 8045, facets of cognitive impairment and other residuals of TBI not otherwise classified resulting in impairment of memory, attention, concentration, executive functions are evaluated based on levels of severity.  0 equals no complaints of impairment of memory, attention, concentration, or executive functions; 1equals a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; 2 equals objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; 3 equals objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A total evaluation equals objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Additionally, impairments in communication are rated as follows: 0 equals able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  1equals comprehension or expression, or both, of either spoken language or written language is only occasionally impaired; can communicate complex ideas.  2 equals an inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time; can generally communicate complex ideas.  3 equals an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A total impairment equals a complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

For the period from October 23, 2008, to March 11, 2017, the Board finds that the evidence establishes the Veteran's TBI residuals manifested as a speech dysfunction, impaired memory, headaches, dizziness, fatigue, irritability, and anger.  The most severe of his symptomology were noted to be his speech dysfunction and his memory problems.  His memory problem posed daily problems at home and at work.  The Veteran's wife stated that his forgetfulness was predominant.  She reported that he forgot things within 5 minutes of being told.  She reported he did not have stuttering prior to his accident.  She reported that he also had trouble coming up with words since the accident, and had a fluctuating mood.  In his 2012 VA examination the Veteran's TBI was found to cause a language or speech deficit, frontal lobe and executive function deficit, and damage to both his short term and long term memory.  Thus, the Board will evaluate the Veteran's TBI residuals pursuant to the criteria of impairment of memory, attention, concentration, and for impairment of communication.

Based on the foregoing, the Board finds that the Veteran's memory, attention, concentration, and executive function for the period from October 23, 2008, to March 11, 2017, more closely approximate a facet 2 level of impairment, indicating objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In his June 2009 VA examination he was diagnosed with a mild neurocognitive defect.  Additionally, in his June 2016 VA examination his memory loss was noted to be mild.  

With regard to a communication dysfunction, the Board acknowledges that the Veteran suffers from a speech impediment as a residual of his TBI.  The medical evidence, including the Veteran's wife's statements during his June 2009 VA examination, indicated the speech impediment existed to greater degrees after his 2002 injury.  Under the communication criteria, the Board finds that the Veteran's speech impediment more nearly approximates a facet 1 level of impairment, with comprehension or expression of both written or spoken language is occasionally impaired and that the Veteran can communicate complex ideas.  

Therefore, as the Veteran's memory and speech are assigned a facet 2 level of impairment, the Board finds that a 40 percent rating for the Veteran's TBI residuals for the period from October 23, 2008, to March 11, 2017, is warranted.  However, as the Board finds that the Veteran's residuals of TBI for the period of October 23, 2008, to March 11, 2017, including his memory and speech impairments, do not more closely approximate a facet 3 level of impairment, a rating in excess of 40 percent for the Veteran's TBI residuals for the period from October 23, 2008, to March 11, 2017, is not warranted.  



C.  Post Concussive Syndrome with Anxiety and Depression as Secondary to Residuals of a Closed Head Injury 

The Veteran's post-concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury, were assigned a 30 percent evaluation as of the August 11, 2004, grant of service connection to March 11, 2017, under DC 9304.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Based on the foregoing, the Board finds that the evidence of record does not support an evaluation in excess of 30 percent for the Veteran's post-concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury, for the period from August 11, 2008, to March 11, 2017.  The evidence of record does not indicate that the Veteran had symptoms of panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, neglect of personal appearance and hygiene, an inability to establish or maintain effective relationships, delusions or hallucinations, or suicidal ideation sufficient to characterize the Veteran as having occupational and social impairment with reduced reliability and productivity, or with deficiencies in most areas, or total occupational and social impairment.  

Accordingly, the Board finds that the criteria for an initial rating in excess of 30 percent for post-concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury, are not met.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Mild Neurocognitive Disorder with Unspecified Anxiety Disorder 

As of March 11, 2017, the Veteran's residuals of his closed head injury and his post concussive disorder with anxiety and depression were recharacterized as a neurocognitive disorder with unspecified anxiety disorder, and provided a 40 percent evaluation pursuant to DCs 9434-8405.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this matter, the Veteran's TBI residuals, including his anxiety and depression, were evaluated via DC 8045, based on a facet 2 impairment being found in regards to his memory, attention, and concentration.  

After a review of the evidence of record, however, the Board finds that the Veteran's TBI residuals, including his anxiety and depression, more closely approximate a level 3 facet of impairment in his neurobehavioral effects pursuant to DC 8045 as of March 11, 2017, which warrants a 70 percent rating.

DC 8045 provides that neurobehavioral effects are irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A facet 3 level of impairment indicates one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  Based on the March 2017 VA examinations, the Board finds that the Veteran meets this criteria.  The examinations indicated the Veteran had irritability, lack of motivation and moodiness.  Additionally, the Veteran has indicated an increase in his aggression and that he got angry easily.  The Veteran also indicated that he separated himself from his co-workers, had no friends within his work-place, and that his co-workers were aware of his irritability.  He stated that his irritability has been on-going since he began his current employment.  The March 2017 examiner specifically stated that the Veteran's irritability was his primary impairment and was the primary cause of his interpersonal and occupational functioning limitations.  
As such, the Board finds that the Veteran's combined neurobehavioral effects of irritability, lack of motivation, aggression, and moodiness all more closely approximate an interference with his workplace interaction on most days, or a level 3 facet of impairment.  Thus, for the period beginning March 11, 2017, the Veteran's TBI residuals, including his anxiety and depression, warrant a 70 percent evaluation, pursuant to DCs 9304-8045 for a facet 3 level of neurobehavioral effect.

The Board finds, however, that an evaluation in excess of 70 percent is not warranted for the period beginning March 11, 2017, as the evidence of record does not establish that the Veteran's residuals of TBI involving cognitive, emotional/behavioral, or physical impairment were totally disabling.  

In regards to each of the Veteran's claims for increased ratings, the Board finds the May 2007, June 2009, June 2012, September 2016, and March 2017 VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's residuals of his TBI.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as his memory impairment, irritability, anger, and speech impediment.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of residuals of a TBI require expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's TBI residuals has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.


ORDER

An initial rating in excess of 10 percent for a right knee disability is denied.

For the period prior to October 23, 2008, a rating in excess of 10 percent for residuals of a closed head injury with occipital fracture is denied.  

For the period from October 23, 2008, to March 11, 2017, a rating of 40 percent, but no higher, for residuals of a closed head injury with occipital fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period from August 11, 2004 to March 11, 2017, a rating in excess of 30 percent for post concussive syndrome with anxiety and depression, as secondary to residuals of a closed head injury with occipital fracture, is denied.

For the period beginning March 11, 2017, a rating of 70 percent, but no higher, for neurocognitive disorder with unspecified anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In regards to the Veteran's claim for service connection for a sleep disorder, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim, specifically if the Veteran is suffering from a sleep disorder which is separate and apart from his service-connected anxiety disorder or residuals of his TBI.  In an April 2017 VA examination, the examiner indicated that the Veteran's sleep disturbance was subsumed in his service-connected anxiety disorder.  However, the examiner also stated that it was not clear if the Veteran's sleep disturbance was a separate disorder or a symptom of the Veteran's TBI.  Based on these conflicting statements, the Board finds that the April 2017 examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regards to his claim for an initial rating in excess of 10 percent for status post compression fracture T-7 prior to November 26, 2014, and in excess of 20 percent thereafter, the Veteran last underwent a VA examination for the purpose of evaluating his compression fracture in November 2014.  The Board also notes that the November 2014 examination did not indicate whether the Veteran had any type of ankylosis of the spine.  Thus, the Board finds that the November 2014 VA examination is not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  Additionally, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a sleep disorder specialist or other qualified examiner to determine the nature, extent, onset date, and etiology of any diagnosed sleep disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.    All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disorder:

a.  Is related to his military service, or 

b.  Is caused or aggravated (worsened beyond its natural progression) by any of his service-connected disorders, to include neurocognitive disorder with unspecified anxiety disorder, residuals of TBI, and/or post concussive syndrome with anxiety/depression?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected compression fracture of the T-7 vertebrae.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  The VA examiner should provide the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's back, expressed in degrees.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The VA examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d) The VA examiner should state what impact, if any, the Veteran's back disability has on his occupational functioning and daily living.

(e) State whether ankylosis of the spine is present, and, if so, in what region, and whether it is favorable or unfavorable. 

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (162).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


